Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 10/24/2019 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-3, 5-12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larmo et al. (U.S. PG-Publication # 2013/0223370), in view of Li et al. (U.S. PG-Publication # 20030026324).


         Consider claims 1, 10 and 19, Larmo et al. clearly disclose a method of random access procedure (par. 12 (the RA procedure is as follow: [0013] The communication device transmits a random preamble selected by it on RACH (as noted above))) in a wireless communication system (fig. 1, par. 42), comprising:
          transmitting information comprising information related to a terminal device (fig. 3 (330), par. 72 (330 The radio network node 140 receives, from the first communication device 110, a first message including the )) and a random access preamble (fig. 3 (310), par. 70 (310 The radio network node 140 receives a third and a fourth random access preamble, indicative of requests for sending data, from the first and second communication devices 110, 120, respectively)): 
          However, Larmo et al. do not specifically disclose the information related to the terminal device is transmitted after the random access preamble in a physical uplink channel.
          In the same field of endeavor, Li et al. clearly show:                   
          wherein the information related to the terminal device is transmitted after the random access preamble in a physical uplink channel (fig. 4 (preamble/MS ID), par. 40 (the MS transmits a random-access signal using the selected preamble code sequence. The random-access signal transmission consists of repeated preamble code sequence, preferably in orthogonal sequence, such as the modified Hadamard code sequence exclusive-or gated with the cell-site signature sequence with length of 64 chips. In a preferred embodiment shown in FIG. 4, the random-access signal may also consist of a data portion, comprising of a mobile station identification number ( MS ID) field, a message field for carrying short messages (typically under 8 bytes) to the BS, and a cyclic-parity-check (CRC) code protecting the MS ID and the message. The data portion of the random-access signal is typically obtained by modulating the respective preamble sequence with the data bits using binary-phase-shift-keying (BPSK) type modulation. In this preferred embodiment, a guard period of 896 chips is appended at the end of the random-access signal. Each random-access signal is one slot length of the high-capacity channel, e.g. 250 .mu.sec in length)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show the information related to the terminal device is transmitted after the random access preamble in a physical uplink channel, as taught by Li, so that the network can operate more efficiently. 
(=10, 19)



          Consider claim 2, and as applied to claim 1 above,
                         claim 11, and as applied to claim 10 above, 
Larmo et al. clearly disclose the method as described.
          However, Larmo et al. do not specifically disclose the information related to the terminal device comprises an identifier of the terminal device 
          In the same field of endeavor, Li et al. clearly show: 

           wherein the information related to the terminal device comprises an identifier of the terminal device ( (fig. 4, par. 40 (in FIG. 4, the random-access signal may also consist of a data portion, comprising of a mobile station identification number (MS ID) field))                  
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show the information related to the terminal device comprises an identifier of the terminal device, as taught by Li, so that the network can operate more efficiently. 



          Consider claim 3, and as applied to claim 1 above, 
                         claim 12, and as applied to claim 10 above,
Larmo et al. clearly disclose the method as described.
         However, Larmo et al. do not specifically disclose a preferred modulation and coding scheme. 
         In the same field of endeavor, Li et al. clearly show:                   
         wherein the information related to the terminal device further comprises one or more of:
         a valid cell radio network temporary identifier;
         transmission beam power;
         preferred modulation and coding scheme; (fig. 4, par. 40 (in FIG. 4, the random-access signal may also consist of a data portion….. The data portion of the random-access signal is typically obtained by modulating the respective preamble sequence with the data bits using binary-phase-shift-keying (BPSK) type modulation))
         failure beam identifier;
         candidate beam identifier;
         uplink control channel resource indication; or
         downlink reference signal measurement value.
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show a preferred modulation and coding scheme, as taught by Li, so that the network can operate more efficiently. 



          Consider claim 5, and as applied to claim 1 above, 
                         claim 14, and as applied to claim 10 above,
Larmo et al. clearly disclose the method as described.
         However, Larmo et al. do not specifically disclose a guard time or a subcarrier guard band. 
         In the same field of endeavor, Li et al. clearly show:                            
         wherein the information related to the terminal device is transmitted in a guard time or a subcarrier guard band (par. 40 (In this preferred embodiment, a guard period of 896 chips is appended at the end of the random-access signal); EN: A person skilled in the art can easily transmit the information in the guard time).
         Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show a guard time or a subcarrier guard band, as taught by Li, so that the network can operate more efficiently. 




          Consider claim 6, and as applied to claim 1 above,
                         claim 15, and as applied to claim 10 above, 
Larmo et al. clearly disclose the method as described.
          However, Larmo et al. do not specifically disclose a guard period. 
          In the same field of endeavor, Li et al. clearly show:                   
          wherein the information related to the terminal device is transmitted in at least one of 
         an uplink pilot time slot following the random access preamble or 
         a guard period close to the uplink pilot time slot for transmitting the random access preamble (par. 40 (In this preferred embodiment, a guard period of 896 chips is appended at the end of the random-access signal. Each random-access signal is one slot length of the high-capacity channel, e.g. 250 .mu.sec in length); EN: A person skilled in the art can place the guard period close to the uplink pilot time slot).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show a guard period, as taught by Li, so that the network can operate more efficiently. 



 

         Consider claim 7, and as applied to claim 1 above, 
                         claim 16, and as applied to claim 10 above,
Larmo et al. clearly disclose the method as described.
          However, Larmo et al. do not specifically disclose a resource configuration indication. 
          In the same field of endeavor, Li et al. clearly show:                   
           receiving a resource configuration indication to indicate the time and frequency resource for the transmitting of the preamble and the information related to the terminal device(par. 4 (The channel resource allocation of RACH is contention based….. An MS listens to the message on the BCCH channel and transmits one or more random access signals over an uplink physical common channel, in access slots defined in relation to a frame-timing signal derived from receipt of the common synchronization channel. The random access signal contains a preamble code corresponding to a RACH sub-channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show a resource configuration indication, as taught by Li, so that the network can operate more efficiently. 



          Consider claim 8, and as applied to claim 7 above,
                         claim 17, and as applied to claim 10 above, 
Larmo et al. clearly disclose the method as described.
          However, Larmo et al. do not specifically disclose uplink transmission resource indication. 
          In the same field of endeavor, Li et al. clearly show:                   
         wherein the resource configuration indication is transmitted by at least one of system information, a downlink control channel, or a terminal device specific higher layer signaling; and/or
         wherein the resource configuration indication comprises one or more of:
         preamble time domain position indication;
         preamble frequency domain position indication;
         related beam group indication;
         preamble orthogonal cover code indication; or
         uplink transmission resource indication for the information related to the terminal device (par. 4 (The channel resource allocation of RACH is contention based….. An MS listens to the message on the BCCH channel and transmits one or more random access signals over an uplink physical common channel, in access slots defined in relation to a frame-timing signal derived from receipt of the common synchronization channel. The random access signal contains a preamble code corresponding to a RACH sub-channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show uplink transmission resource indication, as taught by Li, so that the network can operate more efficiently. 





         Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larmo et al. (U.S. PG-Publication # 2013/0223370), in view of Li et al. (U.S. PG-Publication # 2003/0026324), and in view of Kwon et al. (U.S. PG-Publication # 2017/0215117).


          Consider claim 9, and as applied to claim 1 above,
                         claim 18, and as applied to claim 10 above,
 Larmo et al. clearly disclose the method as described.
          However, Larmo et al. do not specifically disclose identifying an uplink failure beam identifier. 
          In the same field of endeavor, Kwon et al. clearly show:                   
         identifying an uplink failure beam identifier from a transmission resource position of an uplink beam failure recovery request (par. 97 (At this time, the terminal 500 may transmit the random-access code using the beam of the uplink transmit beam ID (UE UL TX Beam ID) received through the handover admittance message. Upon failure of the RACH process despite having sent the random-access code using the beam of the uplink transmit beam ID (UE UL TX Beam ID), the terminal 500 may send the random-access code through all transmittable transmit beams)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method of random access procedure, as taught by Larmo, and show identifying an uplink failure beam identifier, as taught by Kwon, so that the network can operate more efficiently. 



 

                                       

Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
February 5, 2021